IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 August 18, 2009
                                No. 09-40142
                             Conference Calendar              Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

CUDBERTO CONSTANTINO-GARRIDO,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                        USDC No. 7:08-CR-1367-ALL


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Appealing the judgment in a criminal case, Cudberto Constantino-Garrido
raises arguments that he concedes are foreclosed by United States v. Mondragon-
Santiago, 564 F.3d 357, 364-65 (5th Cir. 2009), petition for cert. filed (June 24,
2009) (No. 08-11099), which held that plain error review applies to forfeited
issues of procedural reasonableness. Accordingly, the appellant’s motion for




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                              No. 09-40142

summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.




                                   2